           Case 5:18-cr-50092-TLB Document 1                         Filed 10/30/18 Page 1 of 4 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                       OS _DISnucr
                                    UNITED STATES DISTRICT COURTWESTJ:RNDIST~~AS
                                                              for the            ·                                FILED
                                                                                                          OCT 3 0 2018
                  United States of America                       )                               iUOLAS F. YOUNG, Clerk
                               V.                                )
                                                                 )      Case   No.5'.l gw\J' 50'-f-f !WJ0ert
                         Kyle Thomas                             )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 October 24, 2018             in the county of           Washington             in the
     Western           District of ___A_r_k_an_s_a_s_ _ _ , the defendant(s) violated:

            Code Section                                                   Offense Description
21 USC 841(a)(1)                               Possession of Methamphetamine with Intent to Distribute




         This criminal complaint is based on these facts:




         ~ Continued on the attached sheet.


                                                                               'l1!::i,                's s ignature

                                                                                       DEA TFO Shannon Smith
                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:                                                                                        ZM j..
                                                                                             Judge 's signature
                                                                                                                       W~b,u&~Y\   '

City and state:                     Fayetteville, Arkansas                United States Magistrate Judge Erin L. Wiedemann
                                                                                           Printed name and title
   Case 5:18-cr-50092-TLB Document 1               Filed 10/30/18 Page 2 of 4 PageID #: 2



                                         AFFIDAVIT

I, Shannon Smith, Task Force Officer (TFO) with the Drug Enforcement Administration (DEA)

being first duly sworn, do herby depose and state as follows:

                                       INTRODUCTION

       1.      I am a Detective with the Washington County Sheriffs Office and I am currently

assigned as a Task Force Officer (TFO) to the United States Department of Justice Drug

Enforcement Administration (DEA). I have been so appointed since December of 2018. Prior to

being appointed as a Task Force Officer, I was assigned to the Criminal Investigations Division at

the Washington County Sheriffs Office. During my employment, I have personally conducted or

assisted in numerous investigations of criminal violations of the Controlled Substances Act and

federal drug trafficking statutes. Many of these investigations have also focused on organizations

who have distributed, manufactured, or derived income from illegal sources, specifically from the

unlawful distribution of methamphetamine, marijuana, and other controlled substances.           The

statements contained in this affidavit are based on investigative efforts of this affiant, other law

enforcement officials, and on my experience and background as a Task Force Officer with the

DEA.

       2.      This affidavit is being submitted in support of a criminal complaint for Kyle

THOMAS. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter. Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are related in substance and in part only.
   Case 5:18-cr-50092-TLB Document 1               Filed 10/30/18 Page 3 of 4 PageID #: 3



                                          SUMMARY

      1. On October 24, 2018, Detective Nelson Henriquez of the Fourth Judicial Drug Task

Force received information from a Confidential Source (here after referred to as "the CS") that

Kyle THOMAS was distributing large quantities of crystal methamphetamine in Fayetteville

Arkansas. Henriquez utilizing this CS conducted a controlled purchase of approximately 3 .5

grams of crystal methamphetamine from Kyle THOMAS on October 24, 2018.

      2. On October 24, 2018, The Fourth Judicial Drug Task Force had received information

that Kyle THOMAS was en-route to Little Rock Arkansas to purchase a large quantity of

methamphetamine and had established surveillance on him as THOMAS as he traveled to Little

Rock. Surveillance was maintained on THOMAS until he returned to Northwest Arkansas. The

vehicle that THOMAS was observed crossing the fog line and was subsequently stopped for a

traffic violation on I-49 near the Wedington Exit. During the stop, Fayetteville Police K-9

Officer, Jason Bailey, deployed his canine around the vehicle resulting in an alert for the presence

of a controlled substance. During a search of the vehicle, a lunch box type container was found

to conceal approximately 141.9 grams of crystal methamphetamine, a small amount of marijuana,

marijuana wax, drug paraphernalia and documents belonging to Kyle THOMAS. Detective

Charles Mcllroy of the Fourth Judicial Drug Task Force advised THOMAS of his Miranda Rights.

THOMAS acknowledged that he understood his rights and admitted the items in the lunch box,

where his documents were found, were his. The suspected narcotic was field tested and yielded

a positive reaction for methamphetamine.




                                               a on Smith, Task Force Officer
                                             Drug Enforcement Administration
   Case 5:18-cr-50092-TLB Document 1         Filed 10/30/18 Page 4 of 4 PageID #: 4




AFFIDAVIT subscribed and sworn to before me this   ?pft\
                                                       C,
                                                            day of October, 2018.


                                                   f;}~ J . ujuo-\"vrw\
                                        Erin L. Wie~mann
                                        United States Magistrate Judge
